UNITED STATES DISTRICT COURT
                                                                                              FILED
                                       FOR THE DISTRICT OF COLUMBIA                            APR 24 2012
                                                                                        Clerk, U.S. District & Bankruptcy
                                                                                       Courts for the District of Columbia
          Robert Louis Salter Jr.,               )
                                                 )
                         Plaintiff,              )
                                                 )
                 v.                              )
                                                 )
                                                        Civil Action No.    12 (J644
                                                 )
          Charles Samuels Jr.,                   )
                                                 )
                          Defendant.             )




                                             MEMORANDUM OPINION

                 This matter is before the Court on plaintiffs pro se complaint seeking class certification

          and his application to proceed in forma pauperis. The Court will grant the application and will

          dismiss the complaint.

                  Plaintiff is a prisoner incarcerated at the Federal Correctional Institution in Texarkana,

          Texas. He seeks to bring a class action against the Bureau of Prisons on behalf of federal

          prisoners nationwide for alleged "overcrowding within the federal prison system." Compl. at 2.

          Plaintiff "asserts a claim of systemic unconstitutionality resulting from overcrowding at the

          F.C.I.-Texarkana (LOW) prison and contends that these conditions are representative of

          overcrowding through the entire Federal prison system" in violation of the Eighth Amendment.

          !d.

                  Rule 23 of the Federal Rules of Civil Procedure authorizes one or more members of a

          class to sue on behalf of all members provided that, among other specified conditions, the

          representative party "will fairly and adequately protect the interests of the class." Fed. R. Civ. P.




,11
      /                                                                                                                3
23(a)(4). Prose plaintiffs may not represent other prose plaintiffs in federal court, however.

See 28 U.S.C. § 1654; Oxendine v. Williams, 509 F.2d 1405 (4th Cir. 1975) ("[I]t is plain error to

permit this imprisoned litigant who is unassisted by counsel to represent his fellow inmates in a

class action.") (citation omitted); Debrew v. Atwood, No. 10-0650 (JDB),- F. Supp. 2d - ,

2012 WL 898786 (Mar. 19, 2012), at *8 (federal prisoner proceeding prose "is not qualified to

appear on behalf of another person") (citing Georgiades v. Martin- Trigona, 729 F .2d 831, 834

(D.C. Cir. 1984)) (other citation omitted); see also Maldonado v. Terhune, 28 F. Supp. 2d 284,

288 (D.N.J. 1998), quoting Caputo v. Fauver, 800 F. Supp. 168, 170 (D.N.J.l992), affd, 995

F.2d 216 (3d Cir. 1993) ("Courts have consistently held that a prisoner acting prose 'is

inadequate to represent the interests of his fellow inmates in a class action."').

        Plaintiff seeks the appointment of class counsel, but his claim that the conditions at FCI

Texarkana are "representative" of those throughout BOP's system is too speculative to warrant

appointing counsel from this Court's Civil Pro Bono Panel to, in effect, commence plaintiffs

action. If plaintiff were to proceed on his own behalf, this venue would not be proper for

litigating his claim predicated on alleged overcrowding at FCI Texarkana. See 28 U.S.C.

§ 1391 (b)(2) (designating the proper venue under the circumstances presented as the 'judicial

district in which a substantial part of the events or omissions giving rise to the claim occurred ...

."). A separate Order of dismissal accompanies this Memorandum Opinion.




                                                   ()&~&. '4-#!
                                               United States     strict Judge
Date: April   i..J_, 2012


                                                  2